 


 HR 2808 ENR: Abraham Lincoln Commemorative Coin Act
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Ninth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and six 
H. R. 2808 
 
AN ACT 
To require the Secretary of the Treasury to mint coins in commemoration of the bicentennial of the birth of Abraham Lincoln. 
 
 
1.Short titleThis Act may be cited as the Abraham Lincoln Commemorative Coin Act.   
2.FindingsThe Congress finds as follows: 
(1)Abraham Lincoln, the 16th President, was one of the Nation's greatest leaders, demonstrating true courage during the Civil War, one of the greatest crises in the Nation's history.  
(2)Born of humble roots in present-day LaRue County, Kentucky, on February 12, 1809, Abraham Lincoln rose to the Presidency through a combination of honesty, integrity, intelligence, and commitment to the United States.  
(3)With the belief that all men were created equal, Abraham Lincoln led the effort to free all slaves in the United States.  
(4)Abraham Lincoln had a generous heart, with malice toward none and with charity for all.  
(5)Abraham Lincoln gave the ultimate sacrifice for his country, dying from an assassin's bullet on April 15, 1865.  
(6)The year 2009 will be the bicentennial anniversary of the birth of Abraham Lincoln.  
(7)The Abraham Lincoln Bicentennial Commission has been charged by Congress with planning the celebration of Lincoln’s bicentennial.  
(8)The proceeds from a commemorative coin will help fund the celebration and the continued study of the life of Lincoln. 
3.Coin specifications 
(a)$1 Silver CoinsThe Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall mint and issue not more than 500,000 $1 coins, which shall— 
(1)weigh 26.73 grams; 
(2)have a diameter of 1.500 inches; and 
(3)contain 90 percent silver and 10 percent copper. 
(b)Legal tenderThe coins minted under this Act shall be legal tender, as provided in section 5103 of title 31, United States Code. 
(c)Numismatic itemsAll coins minted under this Act shall be considered to be numismatic items. 
4.Design of coins 
(a)Design requirements 
(1)In generalThe design of the coins minted under this Act shall be emblematic of the life and legacy of President Abraham Lincoln. 
(2)Designation and inscriptionsOn each coin minted under this Act there shall be— 
(A)a designation of the value of the coin; 
(B)an inscription of the year 2009; and 
(C)inscriptions of the words Liberty, In God We Trust, United States of America, and E Pluribus Unum. 
(b)SelectionThe design for the coins minted under this Act shall be— 
(1)selected by the Secretary after consultation with the Commission of Fine Arts and the Abraham Lincoln Bicentennial Commission; and 
(2)reviewed by the Citizens Coinage Advisory Committee. 
5.Issuance of coins 
(a)Quality of coinsCoins minted under this Act shall be issued in uncirculated and proof qualities. 
(b)Mint facilityOnly 1 facility of the United States Mint may be used to strike any particular quality of the coins minted under this Act. 
(c)Period for issuanceThe Secretary may issue coins minted under this Act only during the 1-year period beginning on January 1, 2009. 
6.Sale of coins 
(a)Sale priceThe coins issued under this Act shall be sold by the Secretary at a price equal to the sum of— 
(1)the face value of the coins; 
(2)the surcharge provided in section 7(a) with respect to such coins; and 
(3)the cost of designing and issuing the coins (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping). 
(b)Bulk salesThe Secretary shall make bulk sales of the coins issued under this Act at a reasonable discount. 
(c)Prepaid orders 
(1)In generalThe Secretary shall accept prepaid orders for the coins minted under this Act before the issuance of such coins. 
(2)DiscountSale prices with respect to prepaid orders under paragraph (1) shall be at a reasonable discount. 
7.Surcharges 
(a)In generalAll sales of coins issued under this Act shall include a surcharge of $10 per coin. 
(b)DistributionSubject to section 5134(f)(1), title 31, United States Code, all surcharges received by the Secretary from the sale of coins issued under this Act shall be promptly paid by the Secretary to the Abraham Lincoln Bicentennial Commission to further the work of the Commission. 
(c)AuditsThe Abraham Lincoln Bicentennial Commission shall be subject to the audit requirements of section 5134(f)(2) of title 31, United States Code. 
(d)LimitationNotwithstanding subsection (a), no surcharge may be included with respect to the issuance under this Act of any coin during a calendar year if, as of the time of such issuance, the issuance of such coin would result in the number of commemorative coin programs issued during such year to exceed the annual 2 commemorative coin program issuance limitation under section 5112(m)(1) of title 31, United States Code (as in effect on the date of the enactment of this Act). The Secretary of the Treasury may issue guidance to carry out this subsection. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
